NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication from Timothy Doyle 6/27/2022 .
[0029]	A value of the multiple can be a measure of a portion of a control of the vehicle that is provided by the system 200.  Alternatively, the value of the multiple can be a measure of a portion of the control of the vehicle that is provided by the operator (O) of the vehicle.  The value of the multiple can be a function of the coordinates of the point.  With reference to FIGS. 1 and 2, for example, because the distance between the point II and the second closed curve 110 is less than the distance between a point III and the second closed curve 110 (i.e., the point II is closer to the second closed curve 110 than the point III), the value of the multiple associated with the point II can reflect that the portion of the control of the vehicle that is provided by the system 200 when the current pair of states of the vehicle is represented by point II can be greater than the portion of the control of the vehicle that is provided by the system 200 when the current pair of states of the vehicle is represented by point III.  For example, the value of the multiple associated with the point II can reflect that the portion of the control of the vehicle that is provided by the system 200 can be less than or equal to twice the portion of the control of the vehicle that is provided by the operator (O), while the value of the multiple associated with the point III can reflect that the portion of the control of the vehicle that is provided by the system 200 can be less than or equal to the portion of the control of the vehicle that is provided by the operator (O).
[0034]	The value of the multiple can be a measure of the portion of the control of the vehicle that is provided by the system 200.  Alternatively, the value of the multiple can be a measure of the portion of the control of the vehicle that is provided by the operator (O) of the vehicle.  The value of the multiple can be a function of the coordinates of the point.  With reference to FIGS. 1 and 2, for example, because the distance between the point II and the second closed curve 110 is less than the distance between a point III and the second closed curve 110 (i.e., the point II is closer to the second closed curve 110 than the point III), the value of the multiple associated with the point II can reflect that the portion of the control of the vehicle that is provided by the system 200 when the current pair of states of the vehicle is represented by point II can be greater than the portion of the control of the vehicle that is provided by the system 200 when the current pair of states of the vehicle is represented by point III.  For example, the value of the multiple associated with the point II can reflect that the portion of the control of the vehicle that is provided by the system 200 can be less than or equal to twice the portion of the control of the vehicle that is provided by the operator (O), while the value of the multiple associated with the point III can reflect that the portion of the control of the vehicle that is provided by the system 200 can be less than or equal to the portion of the control of the vehicle that is provided by the operator (O).
[0038]	Returning to FIG. 2, in a fourth alternative implementation, the control module 216 can further include instructions that function to control the processor 202 to determine an existence of a condition.  The condition can be that the distance between the point and the second closed curve is greater than a threshold distance.  With reference to FIG. 1, for example, if the point that represents the current pair of states of the vehicle is a point IV and the threshold distance from the second closed curve 110 is at a point T, then the existence of the condition can be determined to exist because the distance between the point IV and the second closed curve 110 is greater than the threshold distance.
[0039]	Returning to FIG. 2, in the fourth alternative implementation, the control module 216 can further include instructions that function to control the processor 202 to refrain, in response to a determination of the existence of the condition, from transmitting the safety signal to the safety actuator system 240.  The control module 216 can further include instructions that function to control the processor 202 to cause, in response to the determination of the existence of the condition, a communication to be provided to the operator (O) of the vehicle.  For example, the communication can include one or more of a visual communication, an audible communication, or a tactile communication.  That is, with reference to FIGS. 1 and 2, because the distance between the point IV and the second closed curve 110 is greater than the threshold distance, the control of the vehicle can be provided by the operator (O) rather by the system 200.
 [0040]	Returning to FIG. 2, in the fourth alternative implementation, the control module 216 can further include instructions that function to control the processor 202 to cause, in response to a determination of a lack of the existence of the condition, a transmission of the safety signal to the safety actuator system 240.  With reference to FIGS. 1 and 2, for example, if the point that represents the current pair of states of the vehicle is the point I and the threshold distance from the second closed curve 110 is at the point T, then the existence of the condition can be determined to lack to exist because the distance between the point I and the second closed curve 110 is less than the threshold distance.  That is, because the distance between the point I and the second closed curve 110 is less than the threshold distance, the control of the vehicle can be provided by the system 200 rather than by the operator (O).
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Goh, Ph.D. thesis “AUTOMATED VEHICLE CONTROL BEYOND THE STABILITY LIMITS”, teaches a stable handling envelope, a highly dynamic path, and a maximum phase recovery envelope. However, Goh does not teach, either independently or in conjunction with other art on record, how a vehicle control system using the above is to move the state of the vehicle from a point inside the maximum phase recovery envelope but outside the stable handling envelope to within the stable handling envelope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661